NO. 07-03-0073-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MAY 13, 2003

______________________________


MARTIN B. JONES, M.D., APPELLANT

V.

TEMPLETON, SMITHEE, HAYES, FIELDS, YOUNG & HEINRICH,
AND JOE W. HAYES, INDIVIDUALLY, APPELLEES


_________________________________

FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

NO. 88,059-B; HONORABLE VANN CULP, JUDGE

_______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION (1)
	Appellant Martin B. Jones, M.D. filed a notice of appeal challenging the trial court's
summary judgment in favor of appellees Templeton, et al., and Joe W. Hayes, individually. 
Pending before this Court is an agreed motion to dismiss the appeal by which the parties
represent that they have executed a settlement agreement disposing of all issues.  
	Without passing on the merits of the case, pursuant to Rule 42.1(a) of the Texas
Rules of Appellate Procedure we grant the motion and dismiss the appeal.  Having
dismissed the appeal at the request of all parties no motion for rehearing will be
entertained and our mandate will issue forthwith.

							Don H. Reavis
						    	    Justice

1. Tex. R. App. P. 47.2(a).

le;
	text-indent: 0in
}

body
{
	font-family: "Arial", sans-serif;
	font-size: 12pt;
	font-weight: normal;
	font-style: normal
}





NO. 07-09-0160-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 7, 2009
______________________________


BRANDON MCDONALD, 
 
                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee

_________________________________

FROM THE 110TH DISTRICT COURT OF FLOYD COUNTY;

NO. 4375; HON. WILLIAM P. SMITH, PRESIDING
_______________________________

Memorandum Anders Opinion
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Appellant Brandon McDonald appeals his conviction for burglary of a habitation with
intent to commit sexual assault.  A jury found him guilty of the offense and assessed
punishment at sixty years in prison.  Appellant timely filed his notice of appeal.  
          Appellant’s appointed counsel has filed a motion to withdraw, together with an
Anders
 brief, wherein he certifies that, after diligently searching the record, he has
concluded that appellant’s appeal is without merit.  Along with his brief, he has filed a copy
of a letter sent to appellant informing him of counsel’s belief that there was no reversible
error and of appellant’s right to appeal pro se.  By letter dated July 30, 2009, this court
notified appellant of his right to file his own brief or response by August 31, 2009, if he
wished to do so.  Appellant filed a request for extension of time to file his response which
was granted to September 30, 2009.  To date no response has been filed.
          In compliance with the principles enunciated in Anders, appellate counsel discussed
one potential area for error which was the denial of appellant’s request for jury instructions
on the lesser included offenses of 1) burglary of a habitation, 2) criminal trespass and 3)
sexual assault.  Upon his final analysis, counsel determined no reversible error existed. 
Thereafter, we conducted our own review of the record to assess the accuracy of appellate
counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), and concluded the same.   
          Accordingly, the motion to withdraw is granted and the judgment is affirmed.




                                                                           Brian Quinn 
                                                                          Chief Justice
Do not publish.